Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 03/04/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The functional limitations of the support and fiducial features are interpreted as intended uses of the claimed array and are given patentable weight to the extent which effects the structure of the array.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “…locations that, in operation, receive biological samples different from one another to respond differently…” in lines 2-3. It is unclear which element “respond differently”. Are the “locations” or the biological samples responding differently? Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, the terms “too large” and “stably received” in claim 10 are relative terms which renders the claim indefinite. The terms “too large” and “stably received” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coene et al. (WO 2008096318 A2).
Regarding claim 1, Coene teaches an array (abstract; Fig. 2), comprising:
 a support (Fig. 2, substrate 111) having locations (interpreted as any arbitrary locations on the support 111) that, in operation, is capable of receiving biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (page 13, lines 24-29 teaches different kinds of capture molecules; page 9, lines 9-25 teaches the spots may have different intensities due to different capture probe concentrations); and 
fiducial features (Fig. 2, spots 113) on the support having a fluorescent material (page 15, lines 1-2 teaches the spots are labelled with fluorophores) that is capable of responding in the successive cycles of fluorescent imaging, wherein the fiducial features are disposed in rows that are offset with respect to one another (Fig. 2), wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row (Fig. 2), relative to a line perpendicular to the first row and the adjacent second row (Fig. 2).
Note that the functional recitations that describe the support and fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Regarding claim 2, Coene further teaches wherein the fiducial features form a triangular pattern (Fig. 2 shows fiducial features 113 forming a triangular pattern, i.e. three of the elements 113 form a triangular pattern).
Regarding claim 3,  Coene further teaches wherein the fiducial features form a hexagonal pattern (Fig. 2 shows fiducial features 113 forming a hexagonal pattern, i.e. six of the elements 113 form a hexagonal pattern).
Regarding claim 4,  Coene further teaches wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 2 shows fiducial features 113 forming a hexagonal pattern with an element 113 within the hexagon, i.e. six of the elements 113 form a hexagonal pattern with one element 113 within the hexagon).
Regarding claim 5,  Coene further teaches wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 2 shows at least four spots 113 in an area; page 11, lines 12-17 teaches an imaging device to capture the image of the plurality of spots).
Note that “a sequencing instrument” is not positively recited structurally and the functional recitations that describe the fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Regarding claim 6,  Coene further teaches wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 2 shows at least five spots 113 in an area; page 11, lines 12-17 teaches an imaging device to capture the image of the plurality of spots).
Note that “a sequencing instrument” is not positively recited structurally and the functional recitations that describe the fiducial features are given patentable weight to the 
Regarding claim 7,  Coene further teaches wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 2 shows at least six spots 113 in an area; page 11, lines 12-17 teaches an imaging device to capture the image of the plurality of spots).
Regarding claim 8,  Coene further teaches wherein the successive cycles of fluorescent imaging are capable of being performed utilizing light at at least two different wavelengths (page 5, lines 8-12 teach “range of wavelengths”), and wherein the fluorescent material of the fiducial features is capable of being responsive to both of the at least two different wavelengths (page 19, lines 2-5 teach color-coding of respective spots 113; page 7, lines 15-21 teaches checking different spots with different intensities).
Note that the functional recitations that describe the support are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations. In the instant case, the support is capable of being imaged using light of different wavelengths at a different time.
Regarding claim 11,  Coene further teaches wherein the locations are disposed in a repeating pattern on the support (Fig. 2, since “locations” is interpreted as any arbitrary locations on substrate 111, the locations can be interpreted as disposed in a repeating pattern).
Regarding claim 12,  Coene further teaches wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (Fig. 2 shows arbitrary areas comprising the locations wherein fiducial features 
Regarding claim 13, note that since “biological samples” is not positively recited structurally, therefore Coene teaches all of the limitations of claim 13. Coene further teaches the support is capable of receiving biological samples, wherein the biological samples comprise nucleic acid sequences (page 5, lines 14-16 teach “nucleic acids”).
Regarding claim 15,  Coene further teaches wherein at least one of the fiducial features is structured to produce image data encoding information (page 14, lines 24-30 teach the spots are capable of encoding identifier information).
Regarding claim 16, Coene further teaches further comprising at least one additional fiducial feature (Fig. 2, corner marker spot 201) that is formed in or on the support and is optically reflective (page 14, lines 22-23 teaches the corner marker spot may be used for identifying a gridding scheme, thus the corner marker spot 201 is optically reflective in order to be identified; page 9, lines 4-6 teaches spots may comprise a highly reflective material) to be capable of, during imaging, returning at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.
Note that the functional recitations that describe the fiducial features are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations. In the instant case, the fiducial features are capable of being imaged at a different time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coene as applied to claim 1 above, and further in view of Sheridan et al. (US 20030027342 A1).
Regarding claim 9, while Coene teaches the fiducial features comprising the fluorescent material (page 15, lines 1-2 teaches the spots are labelled with fluorophores), Coene fails to teach wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material.
Sheridan teaches an apparatus for creation and study of biological substrates such as DNA (abstract; paragraph [0063]) comprising a microarray (Fig. 6). Sheridan teaches a fluorescent dye may be deposited on a substrate in a desired pattern to form a fiducial mark (paragraph [0051]), wherein a deposited material may be smeared on a substrate or deposited in a well formed on the surface of the substrate (paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coene to incorporate the teachings of Sheridan to provide the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material. Doing so would utilize known structures to receive and contain samples for analysis as taught by Sheridan. Furthermore, doing so would be a simple substitution of Coene’s spots with depressions (i.e. wells as taught by Sheridan), which would have a reasonable expectation of successfully receiving and containing samples for analysis.
Regarding claim 10, Coene in view of Sheridan teach wherein the objects disposed in the at least one depression are too large to be stably received in the locations of the support that receive the biological samples (since Coene in view of Sheridan teaches the fiducial features comprise at least one depression and objects disposed in the at least one depression and that the “locations” can be interpreted as any area on support 111, such as the locations .
Regarding claim 14, Coene fails to teach wherein at least one of the fiducial features comprises a plurality of non-concentric shapes.
Sheridan teaches fiducial marks comprising a plurality of non-concentric shapes (paragraph [0053] and Figs. 8-9 teach fiducial marks comprises distinct geometrical elements or combination of various elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coene to incorporate the teachings of Sheridan to provide at least one of the fiducial features comprises a plurality of non-concentric shapes. Doing so would improve distinction between fiducial marks. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of U.S. Patent No. 11249025 (hereinafter “Patent ‘025”) in view of Harris et al. (US 20130091176 A1).
Regarding claim 1,  Patent ‘025 recites an array (claim 1), comprising: a support having locations that, in operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (claim 1); and fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (claim 1). While Patent ‘025 recites the fiducial features are disposed in a non-rectilinear layout, Patent ‘025 fails to recite wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row.
Harris teaches patterned arrays for location and identification of sites on the arrays (paragraph [0001]). Harris teaches fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row (Fig. 1). Harris teaches sites are frequently arranged in a regular geometrical pattern, such as a checkerboard or hexagonal grid, to maximize the number of sites available on the substrate surface and to facilitate the location of sites by automated instruments (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of 
Regarding claim 2, modified Patent ‘025 fails to recite wherein the fiducial features form a triangular pattern. 
Harris teaches the fiducial features form a triangular pattern (Fig. 1, three of the features 12 form a triangular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of Harris to provide wherein the fiducial features form a triangular pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 3, modified Patent ‘025 fails to recite wherein the fiducial features form a hexagonal pattern.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of Harris to provide wherein the fiducial features form a hexagonal pattern. Doing so would utilize 
Regarding claim 4, modified Patent ‘025 fails to recite wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon.
Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern) and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of Harris to provide wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon, Harris teaches the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 5, modified Patent ‘025 fails to recite wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument.
Harris teaches the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of 
Regarding claim 6,  modified Patent ‘025 fails to recite wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 7, modified Patent ‘025 fails to recite wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘025 to incorporate the teachings of 
Regarding claim 8, Patent ‘025 recites wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths (claim 3).
Regarding claim 9,  Patent ‘025 recites wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material (claim 4).
Regarding claim 10,  Patent ‘025 recites wherein the objects disposed in the at least one depression are too large to be stably received in the locations of the support that receive the biological samples (claim 5).
Regarding claim 11,  Patent ‘025 recites wherein the locations are disposed in a repeating pattern on the support (claim 6).
Regarding claim 12, Patent ‘025 recites wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (claim 7).
Regarding claim 13, since “biological samples” is not positively recited structurally, Patent ‘025 teaches all of the limitations of claim 13. The array of Patent ‘025 is capable of receiving biological samples comprise nucleic acid sequences.
Regarding claim 14,  Patent ‘025 recites wherein at least one of the fiducial features comprises a plurality of non-concentric shapes (claim 8).
Regarding claim 15,  Patent ‘025 recites wherein at least one of the fiducial features is structured to produce image data encoding information (claim 9).
Regarding claim 16, Patent ‘025 recites further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations (claim 10).

Claims 1-9, 11-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 9 of U.S. Patent No. 11262307 (hereinafter “Patent ‘307”) in view of Harris et al. (US 20130091176 A1).
Regarding claim 1,  Patent ‘307 recites an array (claim 1), comprising: a support having locations that, in operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (claim 1); and fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (claim 1 recites the fiducial features are fluorescently imaged, which implies that the fiducial features would have fluorescent materials to be imaged). While Patent ‘307 fail to recite wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 2, modified Patent ‘307 fails to recite wherein the fiducial features form a triangular pattern.
 Harris teaches the fiducial features form a triangular pattern (Fig. 1, three of the features 12 form a triangular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide wherein the fiducial features form a triangular pattern. Doing so would utilize 
Regarding claim 3, modified Patent ‘307 fails to recite wherein the fiducial features form a hexagonal pattern.
Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide wherein the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 4, modified Patent ‘307 fails to recite wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern) and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon, Harris teaches the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial 
Regarding claim 5, modified Patent ‘307 fails to recite wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 6,  modified Patent ‘307 fails to recite wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known 
Regarding claim 7, modified Patent ‘307 fails to recite wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 8, Patent ‘307 fails to recite wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths.
Harris teaches that in DNA imaging application, for example, the four common nucleotides will be represented by separate and distinguishable colors (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘307 to incorporate the teachings of Harris to provide wherein the successive cycles of fluorescent imaging are performed utilizing 
Doing so would allow for improved analysis of different elements in an array.
Regarding claim 9, Patent ‘307 recites wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material (claim 1, “troughs”).
Regarding claim 11,  Patent ‘307 recites wherein the locations are disposed in a repeating pattern on the support (claim 4).
Regarding claim 12, Patent ‘307 recites wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (claim 5).
Regarding claim 13, since “biological samples” is not positively recited structurally, Patent ‘307 teaches all of the limitations of claim 13. The array of Patent ‘307 is capable of receiving biological samples comprise nucleic acid sequences.
Regarding claim 15,  Patent ‘307 recites wherein at least one of the fiducial features is structured to produce image data encoding information (claim 9).
Regarding claim 16, Patent ‘307 recites further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations (claim 1).

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-6, 8, 9, 12, and 13 of copending Application No. 16/482,592 (hereinafter “App ‘592”) in view of Harris et al. (US 20130091176 A1).
Regarding claim 1,  App ‘592 recites an array (claim 1), comprising: a support having locations that, in operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (claim 1); and fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (claim 1). App ‘592 fails to recite wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row.
Harris teaches patterned arrays for location and identification of sites on the arrays (paragraph [0001]). Harris teaches fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row (Fig. 1). Harris teaches sites are frequently arranged in a regular geometrical pattern, such as a checkerboard or hexagonal grid, to maximize the number of sites available on the substrate surface and to facilitate the location of sites by automated instruments (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide wherein the fiducial features are disposed in rows that are offset with respect to one 
Regarding claim 2, modified App ‘592 fails to recite wherein the fiducial features form a triangular pattern.
 Harris teaches the fiducial features form a triangular pattern (Fig. 1, three of the features 12 form a triangular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide wherein the fiducial features form a triangular pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 3, modified App ‘592 fails to recite wherein the fiducial features form a hexagonal pattern.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide wherein the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 4, modified App ‘592 fails to recite wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern) and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon, Harris teaches the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 5, modified App ‘592 fails to recite wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known 
Regarding claim 6, modified App ‘592 fails to recite wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 7,  modified App ‘592 fails to recite wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘592 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known 
Regarding claim 8, App ‘592 recites wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths (claim 3).
Regarding claim 9,  App ‘592 recites wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material (claim 4).
Regarding claim 10,  App ‘592 recites wherein the objects disposed in the at least one depression are too large to be stably received in the locations of the support that receive the biological samples (claim 5).
Regarding claim 11,  App ‘592 recites wherein the locations are disposed in a repeating pattern on the support (claim 6).
Regarding claim 12, App ‘592 teaches wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (“locations” is broadly interpreted as any area on the support, wherein the fiducial features are on the support, thus the support comprises locations that comprise the fiducial features).
Regarding claim 13, App ‘592 recites the biological samples comprise nucleic acid sequences (claim 8).
Regarding claim 14,  App ‘592 recites wherein at least one of the fiducial features comprises a plurality of non-concentric shapes (claim 9).
Regarding claim 15,  App ‘592 recites wherein at least one of the fiducial features is structured to produce image data encoding information (claim 12).
Regarding claim 16,  App ‘592 recites further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations (claim 13).
This is a provisional nonstatutory double patenting rejection.

Claims 1-9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 13-14 of copending Application No. 16/482,613 (hereinafter “App ‘613”) in view of Harris et al. (US 20130091176 A1).
Regarding claim 1,  App ‘613 recites an array (claim 1), comprising: a support having locations that, in operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (claim 1); and fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (claim 1). App ‘613 fails to recite wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 2, modified App ‘613 fails to recite wherein the fiducial features form a triangular pattern.
Harris teaches the fiducial features form a triangular pattern (Fig. 1, three of the features 12 form a triangular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide wherein the fiducial features form a triangular pattern. Doing so would utilize known 
Regarding claim 3, modified App ‘613 fails to recite wherein the fiducial features form a hexagonal pattern.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide wherein the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 4, modified App ‘613 fails to recite wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern) and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon, Harris teaches the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial 
Regarding claim 5, modified App ‘613 fails to recite wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 6, modified App ‘613 fails to recite wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known 
Regarding claim 7,  modified App ‘613 fails to recite wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 8, App ‘613 recites wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths (claim 7).
Regarding claim 9,  App ‘613 fails to recite wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘613 to incorporate the teachings of Harris to provide the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material. Doing so would utilize known structures of arrays which would have  reasonable expectation of successfully containing a target for analysis.
Regarding claim 11,  App ‘613 recites wherein the locations are disposed in a repeating pattern on the support (claim 8).
Regarding claim 12, App ‘613 teaches wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (claim 9).
Regarding claim 13, App ‘613 recites the biological samples comprise nucleic acid sequences (claim 10).
Regarding claim 14,  App ‘613 recites wherein at least one of the fiducial features comprises a plurality of non-concentric shapes (claim 11).
Regarding claim 15,  App ‘613 recites wherein at least one of the fiducial features is structured to produce image data encoding information (claim 13).
Regarding claim 16,  App ‘613 recites further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during imaging, return .
This is a provisional nonstatutory double patenting rejection.

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 17/338,576 (hereinafter “App ‘576”) in view of Harris et al. (US 20130091176 A1).
Regarding claim 1,  App ‘576 recites an array (claim 17, “patterned surface”), comprising: a support (claim 17, “substrate) having locations (interpreted broadly interpreted as any area on the support”) that, in operation, are capable of receiving biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and fiducial features (claim 17) on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (claim 19, “fluorescent label”). App ‘576 fails to recite wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row.
Harris teaches patterned arrays for location and identification of sites on the arrays (paragraph [0001]). Harris teaches fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row (Fig. 1). Harris teaches sites are frequently arranged in a regular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide wherein the fiducial features are disposed in rows that are offset with respect to one another, wherein in the offset rows, fiducials of a first row do not align with fiducials of an adjacent second row, relative to a line perpendicular to the first row and the adjacent second row. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 2, modified App ‘576 fails to recite wherein the fiducial features form a triangular pattern.
Harris teaches the fiducial features form a triangular pattern (Fig. 1, three of the features 12 form a triangular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide wherein the fiducial features form a triangular pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 3, modified App ‘576 fails to recite wherein the fiducial features form a hexagonal pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide wherein the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 4, modified App ‘576 fails to recite wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon.
 Harris teaches the fiducial features form a hexagonal pattern (Fig. 1, six of the features 12 form a hexagonal pattern) and wherein the hexagonal pattern includes a fiducial feature within a hexagon (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide wherein the fiducial features form the hexagonal pattern, and wherein the hexagonal pattern includes a fiducial feature within a hexagon, Harris teaches the fiducial features form a hexagonal pattern. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 5, modified App ‘576 fails to recite wherein the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least four of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 6, modified App ‘576 fails to recite wherein the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least five of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 7,  modified App ‘576 fails to recite wherein the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument.
 Harris teaches the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide the fiducial features are disposed in a density to provide at least six of the fiducial features in an image area of a sequencing instrument. Doing so would utilize known arrangements of fiducial features for arrays to maximize the number of sites available on the substrate surface as taught by Harris.
Regarding claim 8, App ‘576 fails to recite wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths.
Harris teaches that in DNA imaging application, for example, the four common nucleotides will be represented by separate and distinguishable colors (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features 
Regarding claim 9,  App ‘576 fails to recite wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material.
Harris teaches the arrays may include sites may include fragments of DNA attached at specific locations in an array or may be wells in which a target product is to be synthesized (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘576 to incorporate the teachings of Harris to provide the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material. Doing so would utilize known structures of arrays which would have  reasonable expectation of successfully containing a target for analysis.
Regarding claim 11,  App ‘576 teaches wherein the locations are disposed in a repeating pattern on the support (claim 1 recites “patterned surface”, which implies the analyte features are in a repeating pattern). 
Regarding claim 12, App ‘576 teaches wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas (“locations” is broadly interpreted as any area on the support, wherein the fiducial features are on the support, thus the support comprises locations that comprise the fiducial features). 
Regarding claim 13, App ‘576 recites the biological samples comprise nucleic acid sequences (claim 18).
This is a provisional nonstatutory double patenting rejection.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barnard et al. (US 20140243224 A1)  teaches an array including a solid support having a surface having a plurality of wells (abstract). Bernard teaches that relatively large wells can accommodate one or more fiducial beads that include a fluorophore, whereas smaller wells, being too small to contain a bead, will only have gel material (paragraph [0026]); thus, the smaller wells function as analytical features for analysis and the larger, bead-filled wells function as fiducials (paragraph [0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797